          Case 2:20-cv-01804-SGC Document 22 Filed 04/09/21 Page 1 of 13                          FILED
                                                                                         2021 Apr-09 PM 03:42
                                                                                         U.S. DISTRICT COURT
                                                                                             N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

    HALY BOOTHE,                                )
                                                )
         Plaintiff,                             )
                                                )
    v.                                          )    Case No. 2:20-cv-01804-SGC
                                                )
    CIRCLE K STORES, INC., et al.,              )
                                                )
         Defendants.                            )

                       MEMORANDUM OPINION & ORDER 1

         The plaintiff, Haly Boothe, commenced this action by filing a form complaint

for employment discrimination utilized by the court. (Doc. 1). She names as

defendants Circle K Stores, Inc.; Kimberly Rachel, store manager; and David Bean,

district manager. (Id.). Pending before the undersigned are (1) a motion to dismiss

filed by Rachel and Bean and (2) a motion for more definite statement filed by Circle

K. (Docs. 16, 17). Boothe has failed to respond to either motion. For the reasons

discussed below, both motions are due to be granted.

I.       Facts

         Boothe was employed by Circle K between December 2016 and January 28,

2020, first as a customer service representative and later as an assistant manager.



1
  The parties have consented to the exercise of dispositive jurisdiction by a magistrate judge
pursuant to 28 U.S.C. § 636(c). (Doc. 19).
        Case 2:20-cv-01804-SGC Document 22 Filed 04/09/21 Page 2 of 13




(Doc. 1-2 at 3). Based on facts that are not material to disposition of the pending

motions, Boothe filed a charge of discrimination with the Equal Employment

Opportunity Commission (the “EEOC”) on May 7, 2020. (Id. at 3-4). The charge

form includes a variety of boxes a charging party can check to indicate the basis on

which she alleges discrimination, including sex, disability, and retaliation. (Id. at 3).

Boothe selected only the boxes for sex and retaliation. (Id.). Additionally, in a

narrative statement included as part of the charge form, Boothe alleged Circle K

discriminated against her because of her “sex (pregnancy)” and retaliated against

her, in violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.

§ 2000e et seq. (“Title VII”). (Id. at 4).

      The EEOC dismissed the charge on September 1, 2020, and notified Boothe

of her right to sue. (Id. at 1-2). Boothe commenced this action on November 13,

2020. (Doc. 1). As stated, she did so by completing the court’s form complaint for

employment discrimination. (Id.). The form complaint includes a variety of boxes

a plaintiff can check to identify the basis for jurisdiction, including Title VII and the

Americans with Disability Act of 1990, 42 U.S.C. § 12101 et seq. (the “ADA”). (Id.

at 3-4).   Boothe checked only the box identifying Title VII as the basis for

jurisdiction. (Id. at 3-4). On the form complaint, Boothe also checked boxes

indicating the discriminatory conduct of which she complains is termination and

retaliation and that the alleged bases of the discrimination were her sex and


                                             2
       Case 2:20-cv-01804-SGC Document 22 Filed 04/09/21 Page 3 of 13




disability. (Id. at 4-5). In a handwritten notation, she identified pregnancy as her

disability. (Id. at 5). Attached to the complaint form are (1) Boothe’s EEOC charge,

(2) a six-page letter Boothe submitted to the EEOC, dated July 13, 2020, describing

the basis of her charge, and (3) the EEOC’s dismissal and notice of suit rights.

(Docs. 1-1, 1-2).

II.   Standards of Review

      The pending motions implicate several standards set out in the Federal Rules

of Civil Procedure. Rule 8 requires “a short and plain statement” of a claim and that

“[e]ach allegation [] be simple, concise, and direct.” Fed. R. Civ. P. 8(a)(2) and

(d)(1); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (Rule 8 “does not require

‘detailed factual allegations,’ but it demands more than an unadorned, the defendant-

unlawfully-harmed me accusation. A pleading that offers ‘labels and conclusions’

or ‘a formulaic recitation of the elements of a cause of action will not do.’ Nor does

a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’”) (internal citations omitted) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555, 557 (2007)). Additionally, Rule 10 requires that “[a]

party [] state its claims or defenses in numbered paragraphs, each limited as far as

practicable to a single set of circumstances.”       Fed. R. Civ. P. 10(b).      The

requirements of Rules 8 and 10 are echoed in the instructions for completing the

court’s form employment discrimination complaint. (Doc. 1 at 4).


                                          3
       Case 2:20-cv-01804-SGC Document 22 Filed 04/09/21 Page 4 of 13




      A purpose of Rules 8 and 10 is “to require the pleader to present his claims

discretely and succinctly, so that, his adversary can discern what he is claiming and

frame a responsive pleading . . . .” Weiland v. Palm Beach Cnty. Sheriff’s Office,

792 F.3d 1313, 1320 (11th Cir. 2015) (quoting T.D.S. Inc. v. Shelby Mut. Ins. Co.,

760 F.2d 1520, 1544 n.14 (11th Cir. 1985) (Tjoflat, J., dissenting)). Complaints that

violate either rule or both are often referred to as “shotgun pleadings.”          Id.

(identifying four types of “shotgun pleadings”). “[A] defendant faced with a

[“shotgun pleading”] is not expected to frame a responsive pleading. Rather, the

defendant is expected to move the court, pursuant to Rule 12(e), to require the

plaintiff to file a more definite statement.” Anderson v. Dist. Bd. of Trs. of Cent.

Florida Cmty. Coll., 77 F.3d 364, 366 (11th Cir. 1996); see also FED. R. CIV. P. 12(e)

(“A party may move for a more definite statement of a pleading to which a

responsive pleading is allowed but which is so vague or ambiguous that the party

cannot reasonably prepare a response.”).

      In some cases, a complaint that complies with Rules 8 and 10 is nonetheless

due to be dismissed in whole or part pursuant to Rule 12(b)(6) for failing to state a

claim on which relief can be granted. See Fed. R. Civ. P. 12(b) (identifying defenses

that may be asserted by motion). As discussed below, this includes where a

complaint names a defendant against whom recovery on a particular claim is not

permitted.


                                           4
        Case 2:20-cv-01804-SGC Document 22 Filed 04/09/21 Page 5 of 13




       “Although pro se pleadings are held to a less stringent standard than pleadings

filed by lawyers and thus are construed liberally, this liberal construction does not

give a court license to serve as de facto counsel for a party, or to rewrite an otherwise

deficient pleading in order to sustain an action.” Giles v. Wal-Mart Distrib. Cent.,

359 F. App’x 91, 93 (11th Cir. 2009) (internal quotation marks and citation omitted).

“Even a pro se litigant is required to comply with the Federal Rules of Civil

Procedure, particularly after being expressly directed to do so.” Id.

III.   Discussion

       The undersigned liberally construes Boothe’s complaint as asserting claims

for pregnancy discrimination and retaliation for opposing such discrimination under

both Title VII and the ADA. Title VII prohibits an employer from discriminating

against an employee “because of such individual’s race, color, religion, sex, or

national origin.” 42 U.S.C. § 2000e-2(a)(1). The phrase “because of sex” in Title

VII includes “because of . . . pregnancy, childbirth, or related medical conditions.”

42 U.S.C. § 2000e(k). Title VII also prohibits an employer from retaliating against

an employee for opposing the discrimination prohibited by § 2000e-2(a)(1). §

2000e-3(a). By contrast, discrimination based on an individual’s “disability” and

retaliation for opposing disability discrimination is prohibited by the ADA. §§

12112(a), 12203(a). “While pregnancy is generally not considered a disability

[under the ADA], a pregnancy-related impairment may be considered a disability, if


                                           5
        Case 2:20-cv-01804-SGC Document 22 Filed 04/09/21 Page 6 of 13




it substantially limits a major life activity.” Jeudy v. Att’y Gen., Dep’t of Justice,

482 F. App’x 517, 520 (11th Cir. 2012); see also Mayorga v. Alorica, Inc., 2012 WL

3043021, at *5 (S.D. Fla. July 25, 2012) (“Pregnancy, absent unusual circumstances,

is not considered a disability under the ADA. . . . [W]here a medical condition arises

out of a pregnancy and causes an impairment separate from the symptoms associated

with a healthy pregnancy, or significantly intensifies the symptoms associated with

a healthy pregnancy, such medical condition may fall within the ADA’s definition

of a disability.”).

       A.     Motion to Dismiss Rachel and Bean

       Rachel and Bean move to dismiss all claims asserted against them on the

ground neither Title VII nor the ADA permit a suit against an individual defendant.

(Doc. 16). In the alternative, they seek dismissal of at least the ADA claims asserted

against them on the ground Boothe failed to exhaust her administrative remedies

with respect to such claims. (Id.).

              1.      Primary Ground

       Neither Title VII nor the ADA permit a suit against an individual defendant

in his or her individual capacity. Busby v. City of Orlando, 931 F.2d 764, 772 (11th

Cir. 1991) (Title VII); Mason v. Stallings, 82 F.3d 1007, 1009 (11th Cir. 1996) (the

ADA); Fodor v. D’Isernia, 506 F. App’x 965, 966 (11th Cir. 2013) (Title VII and

the ADA). They do permit a suit against an individual in his or her official capacity.


                                          6
          Case 2:20-cv-01804-SGC Document 22 Filed 04/09/21 Page 7 of 13




Hinson v. Clinch Cty., Georgia Bd. of Educ., 231 F.3d 821, 827 (11th Cir. 2000)

(Title VII); Clifton v. Georgia Merit Sys., 478 F. Supp. 2d 1356, 1362 (N.D. Ga.

2007) (the ADA). However, because such suit essentially is a suit against the

official’s employer, when the employer also is named as a defendant, a claim against

the official is redundant and due to be dismissed. See, e.g., Moss v. W & A Cleaners,

111 F. Supp. 2d 1181, 1186-87 (M.D. Ala. 2000) (dismissing Title VII individual

and official capacity claims pursuant to Rule 12(b)(6)).

      To the extent Boothe asserts Title VII and ADA claims against Rachel and

Bean in their individual capacities, those claims are due to be dismissed pursuant to

Rule 12(b)(6) because the federal statutes do not permit individual capacity suits.

To the extent Boothe asserts Title VII and ADA claims against Rachel and Bean in

their official capacities as store manager and district manager, respectively, those

claims are due to be dismissed pursuant to Rule 12(b)(6) as redundant of the claims

asserted against Circle K.

              2.    Alternative Ground

      Because Rachel and Bean are due to be dismissed on the foregoing grounds,

it is unnecessary to consider the alternative argument made by these defendants that,

at the very least, the ADA claims asserted against them are due to be dismissed

because Boothe failed to exhaust her administrative remedies with respect to such

claims.    Moreover, Circle K has not made this argument on behalf of itself.


                                         7
       Case 2:20-cv-01804-SGC Document 22 Filed 04/09/21 Page 8 of 13




Nonetheless, the undersigned addresses the argument in the interest of providing

clarity to the plaintiff and narrowing the issues for litigation going forward.

      A plaintiff who wishes to assert an ADA claim in federal court, like a plaintiff

who wishes to assert a Title VII claim in federal court, must first exhaust her

administrative remedies by filing a charge of discrimination with the EEOC. Batson

v. Salvation Army, 897 F.3d 1320, 1327 (11th Cir. 2018) (ADA); Gregory v. Georgia

Dep’t of Human Res., 355 F.3d 1277, 1279 (11th Cir. 2004) (Title VII). The

plaintiff’s later-filed judicial complaint is limited to claims presented in the EEOC

charge and claims that are “like or related to” or “can reasonably be expected to

[have] grow[n] out of” the charge. Batson, 897 F.3d at 1328; Gregory, 355 F.3d at

1280. The “crucial element” of an EEOC charge for purposes of determining what

claims have been exhausted is the factual statement contained in the charge. Sanchez

v. Standard Brands, Inc., 431 F.2d 455, 462 (5th Cir. 1970). “Everything else

entered on the form is, in essence, a mere amplification of the factual allegations.

The selection of the type of discrimination alleged, i.e., the selection of which box

to check, is in reality nothing more than the attachment of a legal conclusion to the

facts alleged.” Id.; see also Batson, 897 F.3d at 1327 (noting Eleventh Circuit has

been “ ‘extremely reluctant to allow procedural technicalities to bar claims brought

under [discrimination statutes]’” and, thus, “ ‘the scope of an EEOC [charge] should

not be strictly interpreted’”) (quoting Gregory, 355 F.3d at 1280). For example, the


                                           8
        Case 2:20-cv-01804-SGC Document 22 Filed 04/09/21 Page 9 of 13




Eleventh Circuit in Gregory held the plaintiff’s failure to select the box indicating

retaliation as a basis on which she alleged discrimination did not preclude her from

asserting a Title VII retaliation claim in federal court because the facts alleged in the

EEOC charge could reasonably have been extended to encompass a retaliation claim.

355 F.3d at 1280. Relying on Gregory, the circuit court in Batson held the plaintiff’s

failure to select the box indicating retaliation as a basis on which she alleged

discrimination did not preclude her from asserting an ADA retaliation claim in

federal court for the same reason. 897 F.3d at 1328.

      Rachel and Bean argue a disability discrimination claim cannot reasonably be

expected to have grown out of Boothe’s EEOC charge because Boothe did not select

the box indicating disability as a basis on which she alleged discrimination, use the

word “disability” in her narrative statement, or explicitly reference the ADA; rather,

she selected only the boxes indicating sex and retaliation as the bases on which she

alleged discrimination and summarized her allegations by stating Circle K

discriminated against her because of her “sex (pregnancy)” and retaliated against

her, in violation of Title VII. The foregoing authority makes clear Boothe’s failure

to select the box indicating disability as a basis on which she alleged discrimination

is not determinative of whether she can assert a disability discrimination claim in

this proceeding. The same is true with respect to Boothe’s failure to explicitly

reference the ADA in her narrative statement, even considering Boothe did explicitly


                                           9
         Case 2:20-cv-01804-SGC Document 22 Filed 04/09/21 Page 10 of 13




reference Title VII. Like a charging party’s selection of a particular box on the

EEOC charge form indicating the basis on which she alleges discrimination, a

charging party’s citation to the federal statute(s) violated is “nothing more than the

attachment of a legal conclusion to the facts alleged.” See Sanchez, 431 F.2d at 462

(discussing charging party’s selection of box indicating type of discrimination

alleged). The critical question is whether the narrative statement Boothe provided

with the EEOC charge reasonably could have been extended to encompass a claim

of disability discrimination.         The undersigned answers this question in the

affirmative. The statement identifies complications Boothe experienced because of

her pregnancy as the alleged basis on which Circle K discriminated against her, and

as discussed above, pregnancy discrimination may be actionable under Title VII

and/or the ADA. 2 Accordingly, the alternative argument made by Rachel and Bean

fails.

         B.    Motion for More Definite Statement as to Circle K

         In addition to naming defendants against whom neither Title VII nor the ADA

permit suit, Boothe’s complaint suffers from another flaw, which is that it fairly is


2
  The cases cited by Rachel and Bean in support of its argument are distinguishable to the extent
the plaintiffs in those cases not only failed to select particular boxes and/or reference specific
federal statutes in their EEOC charges but also provided narrative statements that reasonably could
not have been extended to encompass the claims they later sought to assert in federal court. See
Scott v. Shoe Show, Inc., 38 F. Supp. 3d 1343, 1347-48 (N.D. Ga. 2014); Canty v. Fry’s Elecs.,
Inc., 736 F. Supp. 2d 1352, 1361-62 (N.D. Ga. Sept. 1, 2010); Sessom v. Wellstar Hosp., 2009 WL
1562876, at *3 (N.D. Ga. May 29, 2009); Baldwin v. Harris Cnty., 2005 WL 6457562, at *2-3
(S.D. Tex. Nov. 15, 2005).
                                               10
       Case 2:20-cv-01804-SGC Document 22 Filed 04/09/21 Page 11 of 13




characterized as a “shotgun pleading.” It has not been organized into short, clearly

delineated paragraphs that would permit Circle K to prepare a response. Instead, the

form complaint references attachments that collectively set forth a lengthy narrative

in unnumbered paragraphs. Moreover, it is not clear which allegations of fact

contained in the narrative are intended to support Boothe’s discrimination claim(s)

and which allegations of fact contained in the narrative are intended to support

Boothe’s retaliation claim(s). These deficiencies render Circle K’s Rule 12(e)

motion meritorious and require Boothe to amend her complaint in compliance with

the instructions provided below. See Giles, 359 F. App’x at 93 (holding pro se

plaintiff’s amended employment discrimination complaint that “consisted of a

lengthy series of unnumbered paragraphs containing what amount[ed] to a personal

narrative suggesting, but not clearly and simply stating, a myriad of potential claims”

was an impermissible “shotgun pleading”).

IV.   Conclusion

      For the foregoing reasons, the motion to dismiss filed by Rachel and Bean

(Doc. 16) is GRANTED, and these defendants are DISMISSED WITH

PREJUDICE pursuant to Rule 12(b)(6). The motion for more definite statement

filed by Circle K (Doc. 17) is GRANTED pursuant to Rule 12(e), and Boothe is

DIRECTED to file an amended complaint within twenty-one (21) calendar days

from the entry date of this order.


                                          11
       Case 2:20-cv-01804-SGC Document 22 Filed 04/09/21 Page 12 of 13




      The amended complaint must bear the case number “2:20-cv-01804-SGC”

and comply with the Federal Rules of Civil Procedure. While Boothe may use the

court’s form complaint for employment discrimination, she must set out the facts

that support each claim she asserts in separate, numbered paragraphs, without simply

referring to her EEOC charge and/or other documents submitted to the EEOC.

Moreover, the amended complaint must not refer back to the original complaint.

Only factual allegations and claims contained in the amended complaint will be

considered. Factual allegations must be simple, concise, and direct, and must not be

general or conclusory. In particular, Boothe must (1) identify each defendant she

alleges participated in the violation of her rights; (2) describe what each defendant

did that amounted to a violation of her rights; (3) state when and where the incidents

underlying the violation of her rights occurred; (4) describe how the acts and/or

omissions of each defendant resulted in harm to her; (5) identify the nature of that

harm (e.g., loss of money, income, or property, or interference with his right to

engage in or refrain from some activity); and (6) state the relief she seeks (e.g.,

compensatory and/or punitive damages or some form of injunctive relief, including

any request for attorneys’ fees, costs, and expenses). Additionally, Boothe must

identify all federal statutes under which she seeks relief.

      Failure to comply with this order within the time prescribed may result in the

dismissal of all claims. See FED. R. CIV. P. 12(e) (providing that if court orders a


                                          12
       Case 2:20-cv-01804-SGC Document 22 Filed 04/09/21 Page 13 of 13




more definite statement and order is not obeyed, court may strike the pleading “or

issue any other appropriate order”); FED. R. CIV. P. 41(b) (providing for dismissal

based on plaintiff’s failure to prosecute or comply with Federal Rules of Civil

Procedure or court order); Giles, 359 F. App’x at 93 (holding district court did not

abuse its discretion by dismissing pro se plaintiff’s amended employment

discrimination complaint that failed to cure pleading deficiencies of which the

plaintiff was advised).

      The Clerk is DIRECTED to provide Boothe with two copies of the court’s

form complaint for employment discrimination.

      DONE this 9th day of April, 2021.



                                             ______________________________
                                             STACI G. CORNELIUS
                                             U.S. MAGISTRATE JUDGE




                                        13
